Citation Nr: 1738208	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  13-28 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder (other than PTSD), to include schizo-affective disorder.


REPRESENTATION

Appellant represented by:	David Anaise, M.D., Attorney 


ATTORNEY FOR THE BOARD

Rachel Mamis, Associate Counsel



INTRODUCTION

The Veteran had active military service from April 1970 to September 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In his September 2013 substantive appeal, the Veteran requested that he be afforded a hearing before a member of the Board.  The Veteran was scheduled for his requested hearing.  However, in an November 2013 statement, the Veteran withdrew his request for a hearing in writing.


FINDINGS OF FACT

1.  PTSD is not etiologically related to the Veteran's active service.

2.  Schizo-affective disorder preexisted service and increased in severity therein.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (2016); 38 C.F.R. §§ 3.303, 3.304 (2016).

2.  Schizo-affective disorder preexisted the Veteran's service and was aggravated therein.  38 U.S.C.A. §§ 1110, 1153 (2016); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Entitlement to Service Connection for PTSD

The Veteran has asserted that he has PTSD due to active service.  Specifically, the Veteran has asserted that his PTSD resulted from a personal physical assault while on a U.S. military base.

The Veteran has asserted that during the course of the attack which is the cause of his PTSD that he was "jumped" by two servicemen.  He reported that the assault left him with broken ribs and facial lacerations, requiring surgery.  However, a review of the Veteran's service treatment records are silent for complaints or treatment for any injuries or surgeries required as a result of a physical attack.  Further, the Veteran's August 1971 separation examination is silent for any complaints or evidence of residuals of such an attack, including any facial scars.  On the August 1971 Report of Medical History, the Veteran stated in the negative as to whether he had ever broken any bones.  In sum, there is no evidence to support the Veteran's account of his stressor.  See, Wood v. Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 1 Vet. App. 406 (1991) (finding VA adjudicators are not bound to accept uncorroborated accounts of stressors or medical opinions based upon such accounts).

The Board acknowledges that the Veteran is currently receiving mental health treatment through the VA Medical Center (VAMC).  The evidence of record indicates that the Veteran has received a diagnosis of schizoaffective disorder.  However, a review of the post-service medical evidence of record is silent for a verified diagnosis of PTSD.  The Board acknowledges the letter, dated July 2003 from Dr. R.R.  Dr. R.R. relayed the Veteran's self-reported diagnosis of PTSD, as well as the Veteran's own account of his stressor.  Her letter does not provide a diagnosis of PTSD in accordance with the standards set forth in the fifth edition of the Diagnostic Statistic Manual for Mental Disorders (DSM-5) as required pursuant to 38 C.F.R. § 4.125 (2016); Diagnostic Code (D.C.) 9411 (2016). 

For a disability to be service connected, it must be present at the time a claim for VA disability compensation is filed or during or contemporary to the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  On the above, there is no evidence of record showing the Veteran to have a confirmed diagnosis of PTSD.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992). 

The Board concludes that a VA examination is not required for this issue.  Very simply, the Veteran has not presented credible evidence of a confirmed stressor, or sufficient evidence of complaints, treatment or a diagnosis of PTSD.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (VA examination is not required when there is no credible evidence establishing an event, injury or disease in service). 

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for PTSD is not warranted.  38 U.S.C.A. § 5107(b) (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B. Entitlement to Service Connection for Schizo-Affective Disorder

The Veteran has also asserted that he suffered from a psychiatric disorder prior to entry into service, which was aggravated by the demands of fulfilling his assigned duties.  He does not assert that he engaged in combat.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 113 (West 2014); 38 C.F.R. § 3.306(a) (2016).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 U.S.C.A. § 113 (West 2014); 38 C.F.R. § 3.306(b) (2016).

Initially, the Board notes that the Veteran's service treatment records do not include an enlistment examination report.  Available service treatment records do not reflect any psychiatric treatment, complaints, or diagnoses of any psychiatric disability during the Veteran's period of active service.  Further, upon discharge the Veteran's discharge the Veteran was not found to be suffering from any disqualifying mental or physical defects sufficient to warrant disposition through medical channels.

The Board finds that the Veteran has been diagnosed with schizo-affective disorder.  In a February 2007 VA treatment note, Dr. A.L., a psychiatrist, reported the Veteran's history of erratic behavior while in the military.  Dr. A.L. relayed that the Veteran was given an undesirable discharge due to this erratic behavior, which was later attributed to his various mental health diagnoses.  She stated that he was first formally diagnosed with a mental illness in approximately December 1971, just two months after his discharge from service.

She also relayed the Veteran's reports of agitation, irritability, impulsivity and irrational behavior following discharge from service.  The Veteran has continued to receive regular mental health treatment through the VAMC after discharge from service.  On the available evidence of record, Dr. A.L. opined that the Veteran suffered from a debilitating schizo-affective illness upon entry into service, which was further exacerbated by the demands of fulfilling his assigned duties.

On the above, the evidence shows that an acquired psychiatric disorder (schizo-affective disorder) pre-existed the Veteran's period of service.  Further, the weight of the evidence shows that the Veteran's schizo-affective disorder, though apparently not diagnosed until years after service, increased in severity during the Veteran's period in service.  The February 2007 opinion identified likely exacerbation, or aggravation, of psychiatric symptoms in service.  

Resolving reasonable doubt in the Veteran's favor, service connection for schizo-affective disorder is warranted based on aggravation during the Veteran's period of active duty.


ORDER

Service connection for PTSD is denied.

Service connection for schizoaffective disorder is granted.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


